Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION

                                        No. 04-18-00372-CR

                                     Aundrea Edward MATHIS,
                                             Appellant

                                                  v.

                                        The STATE of Texas,
                                              Appellee

                      From the County Court at Law No. 9, Bexar County, Texas
                                      Trial Court No. 555225
                             Honorable Walden Shelton, Judge Presiding

Opinion by:       Sandee Bryan Marion, Chief Justice

Sitting:          Sandee Bryan Marion, Chief Justice
                  Luz Elena D. Chapa, Justice
                  Beth Watkins, Justice

Delivered and Filed: March 13, 2019

AFFIRMED

           The sole issue argued on appeal is whether the evidence is legally sufficient to support

Mathis’s conviction of interference with public duties. We affirm the trial court’s judgment.

                                            BACKGROUND

           The information in the underlying cause charged Mathis as follows:

               on or about the 28th Day of September, 2017, AUNDREA EDWARD
           MATHIS did then and there, while J Rodriguez, a peace officer was performing a
           duty and exercising authority imposed and granted by law, namely:
           INVESTIGATING A COMPLAINT and INTERVIEWING A WITNESS, with
           criminal negligence interrupt, disrupt, impede and interfere with J Rodriguez by
           hindering communication;
                                                                                     04-18-00372-CR


       Mathis pled not guilty and waived his right to a jury trial. The only witnesses to testify at

trial were two law enforcement officers.

       Deputy John Rodriguez testified he is a certified peace officer. On September 28, 2017,

Deputy Rodriguez and his partner, Deputy Ruben S. Morales, Jr., were dispatched to a home to do

a welfare check on a fourteen-year-old child named Frances. Deputy Rodriguez testified a welfare

check is a duty he frequently performs and is in response to a complaint received by dispatch.

When the deputies arrived at the location, Deputy Rodriguez was the first to exit his vehicle and

observed Mathis on the telephone in the front yard. Mathis walked to the front door before

returning to where Deputy Rodriguez was standing. Deputy Rodriguez explained he was there to

do a welfare check on Frances and needed to speak with the child. Mathis told Deputy Rodriguez

the child was not there. Deputy Rodriguez then asked if the child’s mother was there, and Mathis

stated she was not. Deputy Rodriguez asked if he could call the child’s mother, and Mathis stated

she could not take calls. As the men were talking, they were moving toward the front door.

Because Deputy Rodriguez did not believe Mathis was telling him the truth, he wanted to knock

on the front door. Deputy Morales also moved toward the front door and was standing on Mathis’s

left side. At that time, noises could be heard from inside the house, but Mathis denied anyone was

inside. After a few seconds, the child’s mother exited the door, and Deputy Rodriguez asked if

she was the child’s mother. Immediately after the child’s mother responded yes, the child exited

the door. Mathis grabbed the child and her mother and physically pushed them back inside and

cursed at them to “get the F inside, I told you to stay the F inside.” Deputy Rodriguez testified

Mathis’s actions hindered his communication with the child and her mother by preventing him

from asking them any questions. Deputy Rodriguez further testified any reasonable person would

assume shoving someone inside a house is hindering communication with that person. When




                                               -2-
                                                                                           04-18-00372-CR


Mathis attempted to close the door, Deputy Rodriguez was concerned about the welfare of the

child, and he pushed the door open and placed Mathis under arrest.

        On cross-examination, Deputy Rodriguez was asked questions regarding the information

contained on the dispatch log regarding the complaint that led to the welfare check. A relative of

the child made the complaint because the child was not in school. The dispatch log further stated,

“the call taker advised that she [the caller] will have to evict the subject.”

        Deputy Morales testified the welfare check was for a fourteen-year-old child. The caller

who made the complaint was concerned because “the child hadn’t shown up for school for a little

while.” Deputy Morales testified that when the child and her mother exited the house, Deputy

Rodriguez tried to speak to the child, but Mathis interrupted and began pushing the child and her

mother back inside which hindered the communication between Deputy Rodriguez and the child.

        After hearing the evidence, the trial court found Mathis guilty of the offense and sentenced

him to 178 days in jail. Giving Mathis credit for time served, the trial court announced the

judgment was satisfied. The trial court also imposed a $2,000 fine and ordered Mathis to pay court

costs. Mathis appeals.

                                        STANDARD OF REVIEW

        “When addressing a challenge to the sufficiency of the evidence, we consider whether,

after viewing all of the evidence in the light most favorable to the verdict, any rational trier of fact

could have found the essential elements of the crime beyond a reasonable doubt.” Zuniga v. State,

551 S.W.3d 729, 732 (Tex. Crim. App. 2018) (citing Jackson v. Virginia, 443 U.S. 307, 319

(1979)). In a bench trial, the trial court, as the trier of fact, is the exclusive judge of the credibility

of the witnesses and the weight to be given to their testimony. Joseph v. State, 897 S.W.2d 374,

376 (Tex. Crim. App. 1995); Dearborn v. State, 420 S.W.3d 366, 373 (Tex. App.—Houston [14th

Dist.] 2014, no pet.). “In performing our sufficiency review, we may not re-evaluate the weight


                                                   -3-
                                                                                      04-18-00372-CR


and credibility of the evidence or substitute our judgment for that of the fact finder.” Bohannan v.

State, 546 S.W.3d 166, 178 (Tex. Crim. App. 2017).

                                           DISCUSSION

       Section 38.15(a)(1) of the Texas Penal Code entitled “Interference with Public Duties”

provides “[a] person commits an offense if the person with criminal negligence interrupts, disrupts,

impedes, or otherwise interferes with a peace officer while the peace officer is performing a duty

or exercising authority imposed or granted by law.” TEX. PENAL CODE ANN. § 38.15(a)(1). The

term “criminal negligence” is defined as follows:

           A person acts with criminal negligence, or is criminally negligent, with respect
       to circumstances surrounding his conduct or the result of his conduct when he ought
       to be aware of a substantial and unjustifiable risk that the circumstances exist or the
       result will occur. The risk must be of such a nature and degree that the failure to
       perceive it constitutes a gross deviation from the standard of care that an ordinary
       person would exercise under all the circumstances as viewed from the actor’s
       standpoint.

TEX. PENAL CODE ANN. § 6.03(d). Therefore, the State was required to prove that Mathis ought

to have been aware of a substantial and unjustifiable risk that his actions interrupted, disrupted,

impeded or otherwise interfered with Deputy Rodriguez by hindering his communication as he

was investigating a complaint and attempting to interview a witness, and Mathis’s failure to

perceive the risk was a gross deviation from the standard of care an ordinary person would

exercise.

       In this case, Deputy Rodriguez was performing a duty in conducting a welfare check. In

order to complete his duty, he informed Mathis that he needed to speak with the child or the child’s

mother. By physically pushing the child and her mother back inside the house, Mathis hindered

Deputy Rodriguez’s communication with them, and Mathis ought to have been aware of a

substantial and unjustifiable risk that pushing the child and her mother into the house impeded or

otherwise interfered with Deputy Rodriguez’s duty to investigate the complaint by interviewing


                                                -4-
                                                                                      04-18-00372-CR


the child and her mother. See Barnes v. State, 206 S.W.3d 601, 605 (Tex. Crim. App. 2006)

(holding evidence sufficient when actions taken by defendant interfered with the officer’s duties);

Trevino v. State, 512 S.W.3d 592, 596 (Tex. App.—El Paso 2017, no pet.) (holding evidence

sufficient when actions taken by defendant impeded officer’s actions).

       In his brief, Mathis relies heavily on Carney v. State, 31 S.W.3d 392 (Tex. App.—Austin

2000, no pet.). In that case, however, the court held the defendant did not take any “physical

action” that prevented the officers from entering a house to exercise a warrant. Id. at 398. Instead,

the court concluded, “There is nothing to show appellant reached or touched Jones or any other

officer, or by his reaching, blocked entry into appellant’s home.”          Id.   Carney is readily

distinguishable from the facts in this case because Mathis engaged in the physical action of pushing

the child and her mother inside the house.

       Mathis also refers to the statutory defense available if the “interruption, disruption,

impediment, or interference alleged consisted of speech only.” TEX. PENAL CODE ANN. § 38.15(d).

We disagree, however, that Mathis’s actions in pushing the child and her mother were “speech

only.” Even if Mathis had only used words, we note the Texas Court of Criminal Appeals has

held, “words that are specifically designed to prompt an associate to action are not simply speech,

but are conduct that may be treated accordingly.” Barnes, 206 S.W.3d at 606.

                                             CONCLUSION

       The trial court’s judgment is affirmed.

                                                  Sandee Bryan Marion, Chief Justice

DO NOT PUBLISH




                                                 -5-